DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11 August 2022 has been entered.
 
Response to Arguments
Applicant’s arguments, filed 11 August 2022, with respect to the rejection(s) of the pending claim(s) have been fully considered and are persuasive.  Therefore, the previous rejections have been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of an alternative interpretation of the Kawataki reference and Chishima.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 - 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the external apparatus" in the second to last line of the claim.  There is insufficient antecedent basis for this limitation in the claim, as “the external apparatus” was removed in this amendment.  For the purposes of art rejection, it is assumed that “the external apparatus” is intended to read “the imaging apparatus.”
Claims 2 - 6 inherit this rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7, 10, 13, 15, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kawataki (WO 2018159113 A1) in view of Chishima, et al. (US 20190377243 A1.)
Note: For greatest clarity, the US-equivalent document (US 20200137253 A1) of the above-listed Japanese language WIPO publication will be used for citations in the following rejections.
Regarding claim 1, Kawataki, et al. (hereafter, “Kawataki”) discloses an electronic apparatus (Fig. 3; external device, 2) connectable to an imaging apparatus (electronic apparatus, 1; [0082]) and storing a battery (3B/3C), the electronic apparatus comprising:
a first connection interface (Tcc, charging/power feeding terminal) that outputs first power from the battery to the imaging apparatus connected to the electronic apparatus [0085];
a second connection interface (Tec, switching signal terminal) that receives second power, which is generated in the imaging apparatus (1) using the first power, from the imaging apparatus (as shown by the directional arrow of the signal connected from Tea to switching unit 21, an electronic signal which inherently has some power is transmitted from the imaging apparatus 1 to the external device 2), and
[…] performs a communication with the [imaging] apparatus by using the second power which is received from the imaging apparatus (data communication between the external device, 2, and the imaging apparatus, 1, is performed at terminal Tdc [0116], and is controlled by switching unit, 21, which is controlled by the signal provided from Tec.)

However, while Kawataki discloses the above, the reference fails to disclose a processor in the external device that executes a program stored in memory that controls the communication, as required by the instant claim.  Despite this, the Examiner matinains that such an element would be obvious to one of ordinary skill in the art, as taught by Chishima, et al. (hereafter, “Chishima.”)
Chishima discloses an imaging apparatus connected to an external battery grip (Fig. 1), similar to Kawataki.  Additionally, Chishima discloses that the various battery switches (Fig. 2; 206, 208) that control which battery (224, 225) to use are controlled by a grip CPU (222) [0022.]  Chishima discloses that the CPU controls, among other functions, camera battery communication [0025-0026.]
This CPU can similarly be incorporated with Kawataki.  By including a CPU controlling a program to specifically control the switching unit and both batteries in the external device, Kawataki can better detect low levels of each battery and perform more immediate communication and battery control to best adjust for power levels.
Therefore, it would be obvious to one of ordinary skill in the art to include a CPU to execute a program stored in memory to control the external apparatus in order to more quickly switch between the battery functions for optimal use.

Regarding claim 7, Kawataki discloses an imaging apparatus (electronic apparatus, 1) comprising:
a first connection interface (Tca, charging/power feeding terminal) that receives first power from another apparatus (external device, 2) connected to the electronic apparatus [0085],
wherein the another apparatus (2) stores a battery (3B/3C) and supplies the first power from the battery to the receiving circuit [0085];
a second connection interface (Tea, switching signal terminal) that outputs second power to the another apparatus (2) (an electronic signal transmitted from imaging apparatus to external apparatus must inherently has some power); and
generate the second power using the first power received from the another apparatus (signal from controller 15 which is output from Tea must be driven by a power source, which is supplied from the batteries 3C/3B);
supply the second power to the another apparatus by the second connection interface (signal from controller 15 is output from Tea); and
communication with the another apparatus to which the second power has been supplied (data communication between the external device, 2, and the imaging apparatus, 1, is performed at terminal Tdc [0116], and is controlled by switching unit, 21, which is controlled by the signal provided from Tea.)
However, while Kawataki discloses the above, the reference fails to disclose a processor in the external device that executes a program stored in memory that controls the communication, as required by the instant claim.  This element, however, is rendered obvious in view of Chishima for the same rationale as in the rejection to claim 1.

Regarding claim 10, the combination satisfies claim 7, and further Kawataki discloses comprising an imaging circuit (CCD/CMOS, [0082]), wherein the at least one processor (220) and/or the at least one electronic circuit (221/217) further executes control to:
cause the imaging circuit to execute at least one of imaging and imaging preparation according to a control signal received from the another apparatus [0023.]

Regarding claim 13, the combination satisfies claim claim 7, wherein Kawataki discloses the at least one electronic circuit (21) starts communication with the another apparatus (1) in accordance with a start of supplying the second power (inherent, as the data communication cannot proceed unless there is some battery power supplied to the camera from the attached external unit.)

Regarding claim 15, the combination satisfies claim 7, wherein Chishima as already combined discloses the at least one processor (grip CPU, 222) determines a type of the another apparatus in according with the communication with the another apparatus (the various detection signals (210a/211/212) detects a status of the attached batteries, which constitutes a “type” of the apparatus.)  This CPU is rendered obvious for the same rationale as in the rejection to claim 1.

Claim 16 is a method variant of claim 1 and is interpreted and rejected accordingly.

Claims 2 - 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kawataki in view of Chishima and further in view of Mori, et al. (US 20080315840 A1.)
Regarding claim 2, the combination of Kawataki and Chishima satisfies claim 1.  However, the combination fails to teach a plurality of operation members with the limitations specified by the instant claim.  Despite this, the Examiner maintains that such an element would be obvious to one of ordinary skill in the art, as taught by Mori, et al. (hereafter, “Mori.”)
Mori discloses a camera with a battery grip, similar to Kawataki and Chishima.  Additionally, Mori discloses that the battery grip (7) has multiple operation members for operating the external apparatus, including a shutter button (79), a mode setting button (72), a selection button (73), a focus control button (74), and an exposure lock button (75).
Additionally, Mori discloses at least one processor that (90): (1) accepts an operation on an operation member [0063]; and (2) outputs a control signal corresponding to the operation member, on which the operation is performed, to the external apparatus via the connection interface [0063.]
These buttons of Mori can similarly be incorporated with the battery grip of Kawataki and Chishima.  By including these operation members in the grip of Kawataki, the camera functions can be more easily controlled, particularly when the camera is held in a vertical position.  Therefore, it would be obvious to one of ordinary skill in the art to include these buttons on the battery grip in order to provide easier access to camera functions in different handheld positions.

Regarding claim 3, the combination of Kawataki and Chishima satisfies claim 1.  However, the combination fails to disclose a plurality of operation members with the limitations specified by the instant claim.  Despite this, the Examiner maintains that such an element would be obvious to one of ordinary skill in the art, as taught by Mori.
Mori discloses a camera with a battery grip, similar to Kawataki.  Additionally, Mori discloses that the battery grip (7) has multiple operation members for operating the external apparatus, including a shutter button (79), a mode setting button (72), a selection button (73), a focus control button (74), and an exposure lock button (75).
Additionally, Mori discloses outputting a control signal corresponding to an operation on a first operation member (79) among the plurality of operation members to the external electronic apparatus via the connection interface when the operation on the first operation member is accepted (shutter operation initiated in response to pressing shutter button on battery grip, [0060]) and
wherein a control signal corresponding to an operation on a second operation member (74) among the plurality of operation members is output to the external apparatus via the connection interface without control by the at least one processor when the operation on the second operation member is accepted (performing focus control in the main camera device when the focus control button is pressed, [0061.])
The addition of these operating buttons and their functions to the battery grip of Kawataki is rendered obvious for the same rationale as in the rejections to claim 2.

Regarding claim 4, the combination satisfies claim 3, wherein Mori, as previously combined, discloses the control signal corresponding to the operation on the second operation member is one of a plurality of control signals including an imaging instruction signal (shutter button, 79), a focusing start signal (focus control button, 74), and an exposure lock signal (AE lock button, 75) that are used for causing the external electronic apparatus to execute imaging or imaging preparation [0060 - 0061.]

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dwight Alex C Tejano whose telephone number is (571)270-7200. The examiner can normally be reached M-F 10AM-6PM with alternate Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on 571-272-7406. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Dwight Alex C. Tejano/
Examiner
Art Unit 2698



/TWYLER L HASKINS/Supervisory Patent Examiner, Art Unit 2698